Citation Nr: 1632965	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity (claimed as foot condition).

3.  Entitlement to a rating in excess of 10 percent for small disc protrusion L4 5 degenerative changes L5 Sl, and mechanical low back strain (back disability) prior to February 1, 2012 and in excess of 20 percent from thereafter.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984 and from January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011, February 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in April 2011.  The claims file and medical records were requested by the VARO, but not available for the examiner to review.  The Veteran stated that the VA examiner never mentioned "mild" during the examination and that "mild" does not reflect the severity of his disabilities.  See generally September 2012 Notice of Disagreement.  Given that the VA examiner did not have the records available for review and the Veteran's contention regarding severity, the RO/AMC should schedule the Veteran for another VA examination to determine the current severity of his service-connected lumbar spine disability.  On remand, the VA examiner should also specifically address all associated neurological symptoms related to the Veteran's lumbar spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe.  In sum, a new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 

Finally, the RO/AMC should obtain the most recent outpatient treatment records from the VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment records not associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected spine disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

The examiner should identify all currently present spine disorders and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.  

The examiner should specifically address all associated neurological symptoms related to the Veteran's spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




